By the Court,
Lord, J.:-
There should always appear sufficient on the face of the record of an inferior court to show that it had jurisdiction of the cause of which it takes cognizance. No presumptions can be indulged to aid its record for the purpose of conferring jurisdiction, but the authority to act, in every instance, must be made to affirmatively appear. (Jones, et al., v. Craford, 1 John. Cases, 20; Shivers v. Willson, 5 How. & Johns., 130; Thompson v. Multnomah County, 2 Or., 35; Wright v. Warner, 1 Douglass, [Mich.,] 384.) Whoever, therefore, sets up the judgment of an inferior court must show affirmatively the jurisdiction of such court to render the judgment. Ford v. Babcock, 1 Denio, 158; Jolley v. Foltz, 34 Cal., 321. The case before us is a proceeding based upon the judgment of a justice’s court, in which there is no averment of the facts necessary to confer jurisdiction, and to which the court below sustained a de*491murrer, which is assigned as error. It is a rule of pleading that so much of the proceedings of all inferior tribunals must be stated as will show jurisdiction. (Starr v. Trustees of Rochester, 6 Wend., 566; Hurd v. Shipman, 6 Barb., 623.) Nor will a mere recital, unaccompanied by any facts to show jurisdiction, and only indicative of the opinion of the justice as to the legal sufficiency of the return, be sufficient to give validity and effect to the judgment in such proceedings. Love v. Alexander, 15 Cal., 296. All the facts necessary to show jurisdiction must be alleged whenever any rights are to be claimed or enforced by virtue of the judgments of such inferior tribunals. There was no error in sustaining the demurrer, and the judgment must be affirmed, and it is so ordered.
Judgment affirmed.